UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 0-51365 IRONCLAD PERFORMANCE WEAR CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 98-0434104 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 2201 Park Place, Suite 101 El Segundo, California 90245 (Address of Principal Executive Offices and Zip Code) (310) 643-7800 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $5,663,068. At March 9, 2010, the issuer had 72,951,185 shares of common stock, par value $0.001 per share, issued and outstanding. IRONCLAD PERFORMANCE WEAR CORPORATION INDEX TO FORM 10-K PART I 1 Item 1. Business. 1 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 14 Item 2. Properties. 14 Item 3. Legal Proceedings. 14 Item 4. Submission of Matters to a Vote of Securities Holders. 14 PART II 15 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 15 Item 6. Selected Financial Data. 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 8. Financial Statements and Supplementary Data. 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 47 Item 9A. Controls and Procedures. 47 Item 9B. Other Information. 48 PART III 49 Item 10. Directors, Executive Officers and Corporate Governance. 49 Item 11. Executive Compensation. 53 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 60 Item 13. Certain Relationships and Related Transactions, and Director Independence. 64 Item 14. Principal Accounting Fees and Services. 64 PART IV 66 Item 15. Exhibits and Financial Statement Schedules. 66 i PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report, including the sections entitled “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” contains “forward-looking statements” that include information relating to future events, future financial performance, strategies, expectations, competitive environment, regulation and availability of resources.These forward-looking statements include, without limitation, statements regarding: proposed new services; our expectations concerning litigation, regulatory developments or other matters; statements concerning projections, predictions, expectations, estimates or forecasts for our business, financial and operating results and future economic performance; statements of management’s goals and objectives; and other similar expressions concerning matters that are not historical facts.Words such as “may,” “will,” “should,” “could,” “would,” “predicts,” “potential,” “continue,” “expects,” “anticipates,” “future,” “intends,” “plans,” “believes” and “estimates,” and similar expressions, as well as statements in future tense, identify forward-looking statements. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by which, that performance or those results will be achieved.Forward-looking statements are based on information available at the time they are made and/or management’s good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements.Important factors that could cause these differences include, but are not limited to other factors discussed under the headings “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business.” Forward-looking statements speak only as of the date they are made.You should not put undue reliance on any forward-looking statements.We assume no obligation to update forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information, except to the extent required by applicable securities laws.If we do update one or more forward-looking statements, no inference should be drawn that we will make additional updates with respect to those or other forward-looking statements. Item 1.Business. With respect to this discussion, the terms “we” “us” “our” “Ironclad” and the “Company” refer to Ironclad Performance Wear Corporation, a Nevada corporation and its wholly-owned subsidiary Ironclad Performance Wear Corporation, a California corporation, or “Ironclad California.” General Founded in 1998, we design and manufacture branded performance work wear for a variety of construction, do-it-yourself, industrial, sporting goods and general services markets.Since inception, we have leveraged our proprietary technologies to design task-specific technical gloves and performance apparel designed to improve the wearer’s ability to safely, efficiently and comfortably perform specific job functions.Our goal is to establish and maintain a reputation in the construction, do-it-yourself, industrial, sporting goods and general services markets as a leader in performance gloves and apparel. We manufacture our performance gloves and apparel using functional materials, including DuPont™ Kevlar® and Teflon®, Clarino® Synthetic Leather, DriRelease® and Duraclad®.We incorporate these materials in the manufacturing process to create products that meet the functional and protective requirements of our consumers.Since inception, we have employed an in-house research and development department responsible for identifying and creating new products and applications, and improving and enhancing existing products. We currently sell our products in all 50 states and internationally through approximately 9,000 retail outlets.Our gloves are priced at retail between $8 and $60 per unit, with apparel unit prices ranging from $10 to $80. 1 Glove Products Currently, our primary products are our task-specific technical gloves.Glove products are specially designed for individual user groups.Currently, we produce and sell 46 distinct glove types in a variety of sizes and colors which cater to the specific demands and requirements of construction, do-it-yourself, industrial and sporting goods consumers, including carpenters, machinists, package handlers, plumbers, welders, roofers, oil and gas workers, hunters, gardeners and do-it-yourself users.Gloves are available in multiple levels of protection and abrasion that allow the wearer to choose a product based on the task demands, weather and ease of motion.Glove products are currently manufactured by multiple suppliers operating in China and Indonesia.The manufacturing capabilities necessary for the manufacturing of our gloves is not particularly specialized and we believe that we would be able to replace our current manufacturers without significant disruption in supply, if necessary.Raw material suppliers and substitute materials are readily available and we believe that our manufacturers would be able to replace their current raw material suppliers without significant disruption in supply. Apparel We launched a line of performance apparel products during the fourth quarter of 2005.This apparel line initially consisted of long and short sleeved shirts designed to increase the comfort and functionality of the wearer by taking into account environmental temperatures and workers’ corresponding perspiration levels.The apparel is engineered to keep the wearer dry and cool under extreme work conditions.Ironclad’s apparel products are comparable to Under Armour™ Products, but we have incorporated worker-centric features such as anti-microbials, SPF 30 sunscreen protection and self wicking, and have made our apparel products slightly heavier for durability.Our existing sales force sells the performance apparel line to our existing customer base.In 2007, we expanded the apparel line to include performance jackets, pants, shorts, reflective and polo shirts, underwear and tights.The apparel line is now being manufactured by four suppliers located in Taiwan, Mexico, Vietnam and the Dominican Republic.Manufacturing capacity for apparel is readily available and we believe that we would be able to replace our current manufacturers and add new manufacturers without significant disruption in supply. In mid-2008, after completing an internal and competitive analysis, we determined that Ironclad should reduce its focus and attention on performance apparel because of the cost involved in launching a new line of business and promoting this new line into the marketplace.As a result, we have decreased the number of performance apparel items produced and sold by the Company.The reduction in performance apparel was guided by our sell-through analysis and a survey of our retail customer’s preferences.Those apparel items remaining in Ironclad’s offerings will continue to be sold through our existing sales channels. Competition Ironclad competes in the following principal markets: industrial, construction and sport. Technical Gloves Ironclad faces competition from other specialty gloves and apparel companies, such as Custom Leathercraft Manufacturing Company, Ergodyne and Mechanix Wear.Compared generally, we believe our material selection and construction provides for superior protection, durability, quality and repeat customers affording a substantial, sustainable advantage in the category. Performance Work Apparel We are one of a limited number of manufacturers of performance work apparel and, in the opinion of management, currently face relatively little competition from other manufacturers in this sector.However, as mentioned above, we intend on de-emphasizing our work apparel line in favor of focusing on the task-specific technical glove business.As such, our position in the performance work apparel market will decline significantly. 2 Mainstream Product Channels To date, we have established our reputation, customer loyalty and brand by selling our products through hardware stores, lumber yards, big box home centers, industrial distributors and sporting goods retailers.We intend to continue to expand into additional large retailers and distributors in 2010. International Expansion We began distributing products internationally in 2005 in Australia and Japan.In 2006, we entered the Canadian market through a distributor.We expanded into the United Kingdom in 2007 and into Spain and the Netherlands in 2008.We plan to expand further into Europe and other international markets in the future. Ironclad Branding We place an emphasis on the establishment and maintenance of our brand equity.Since the inception of our business, our products have carried the “Ironclad” brand.We believe that our success in building a dedicated following of users with substantial product penetration across a large number of retailers and storefronts was instrumental in recently allowing us to gain entry into larger retailers, and providing the foundation to expand internationally and into broader industrial distributors. We de-emphasized our sports sponsorship, print and television media advertising programs in 2008 and 2009 in an effort to control costs and make better use of our resources.We will, however, be expanding our efforts on Web sales and marketing through a redesigned Ironclad Website which will focus on e-commerce (i.e. selling gloves and apparel directly to the end consumer). Sales and Customer Analysis We are currently distributing our products through approximately 9,000 outlets that cater to the professional tradesman, do-it-yourself consumer, industrial user and sporting goods consumer, including “Big Box” home centers, hardware co-ops, lumber yards, industrial distributors and sporting goods retailers.Currently, we estimate that our products are sold in only 30% of the retail and distribution outlets identified by our management as viable Ironclad outlets.We intend to continue to emphasize and expand our relationships with these retailers and distributors. Sales through “Big Box” home centers accounted for approximately 26% of our sales revenue in 2009.One retailer, Menard, Inc., accounted for approximately 21% of our sales in 2009. Selected Analysis of “Big Box” and International Retailers We plan to continue our expansion by increasing selling efforts through “Big Box” home centers, large industrial distributors and international channels, which we believe creates significant opportunities for strengthening our brand and expanding our product penetration in the various markets. Geographic Information Domestic sales accounted for 88% of our revenue in 2009 and 92% in 2008.International sales in Australia, the United Kingdom, Canada, the Netherlands and other countries accounted for our remaining revenue in 2009.All of our fixed assets are located in the United States, principally in California at our headquarters.Our products are currently manufactured in China, Indonesia, Taiwan, Mexico, Vietnam and the Dominican Republic. Private-Label and Co-Branded Products and Relationships We have selectively teamed up with several existing brands in our marketplace to produce private-label gloves (co-branded with a “Made tough by Ironclad” tag).In addition, we have also developed co-branded gloves with qualified partners to penetrate alternate marketplaces, such as the oil & gas industry (i.e. the KONG glove). 3 Intellectual Property and Proprietary Rights We currently have five U.S. patents and four U.S. patents pending, which are intended to protect the design and technical innovations found in our performance work gloves.Following are descriptions of the patents or patents pending. · Advanced Touch® Technology is a seamless fingertip design that places a smooth layer of material on the touch receptors of the fingers.The result is an increase in comfort and a high degree of touch sensitivity.It is used in Ironclad’s Evolution™, Tuff Chix® and Ranchworx® gloves.This patent was issued on October 30, 2007. · Ironclad’s Engineered Grip System consists of a uniquely patterned, molded thermoplastic elastomer, or TPE, that is welded to a synthetic leather palm.It provides extreme grip and abrasion protection without sacrificing hand dexterity.It is found in Ironclad’s Extreme Duty® glove, which is designed to handle brick, cement block, rebar, and demolition rubble.The Extreme Duty glove is primarily used by search and rescue professionals, including units of the New York and Los Angeles Fire Departments.This patent was issued on September 5, 2006. · Silicone rubber is fused to the synthetic leather palm of the Box Handler® and Gripworx® gloves in a specific pattern.The patent for this pattern, designed for optimum grip on smooth surfaces, was issued April 28, 2008. · Ironclad’s signature palm pattern is found on nine popular glove styles, including the General Utility™, Wrenchworx®, and Ranchworx gloves.Management believes this pattern differentiates Ironclad from other non-branded gloves.This patent was issued on February 14, 2006. · Ironclad has developed two glove styles that absorb tool impacts with a unique design of multiple gel-filled palm pads.This design is found on the Wrenchworx Impact and Mach 5® Impact gloves.This patent was issued on February 13, 2007. · Ironclad has developed a heat resistant, shrink resistant, oil repellant, high durability synthetic fabric used for the palm of high temperature, high dexterity gloves.Exclusive Ironclad Hotshield ® palm technology is found in the Heatworx® line.This patent is pending. · A specific geometry, construction and chemical composition for the palm of a glove that is heat resistant up to 650°F yet maintains hand dexterity is found on Ironclad’s Heatworx Heavy Duty glove.This patent is pending. · Utilized in the KONG™ glove, specific geometry and construction for a glove used in the oil and gas extraction industries provides protection to the entire hand for impacts, glancing blows and pinched fingers.This patent is pending. · Ironclad has designed a new silicone impregnated palm pattern specifically for use in automotive marketglove products.This patent is pending. Ironclad owns the following trademark intellectual property: 54 registered U.S. trademarks, 11 common law U.S. trademarks, 12 registered international trademarks and 1 pending international trademark.These trademarks significantly strengthen consumer awareness of the Ironclad brand, and enable Ironclad to maintain distinction between it and other companies trying to copy the Ironclad brand image.We also have 7 copyright marks. We seek to protect our intellectual property through existing laws and regulations, and by contractual restrictions.We rely upon trademark, patent and copyright law, trade secret protection and confidentiality or license agreements with our employees, customers, partners and others to help us protect our intellectual property. The status of any patent involves complex legal and factual questions.The scope of allowable claims is often uncertain.As a result, we cannot be sure that any patent application filed by us will result in a patent being issued, nor that any patents issued in the future will afford adequate protection against competitors with similar technology; nor can we provide assurance that patents issued to us will not be infringed upon or be designed around by others. 4 Employees As of March 9, 2010, Ironclad had 21 full-time employees.Since inception, we have never had a work stoppage, and our employees are not represented by a labor union.Ironclad considers its relationships with its employees to be positive. Item 1A.Risk Factors Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors and all other information contained in this report before purchasing our common stock.The risks and uncertainties described below are not the only ones facing us.Additional risks and uncertainties that we are unaware of, or that we currently deem immaterial, also may become important factors that affect us.If any of the following risks occur, our business, financial condition or results of operations could be materially and adversely affected.In that case, the trading price of our common stock could decline, and you may lose some or all of the money you paid to purchase our common stock. RISKS RELATING TO OUR BUSINESS We may need additional funding to support our operations and capital expenditures.Our inability to obtain such funding could adversely affect our business. Wehave funded our operations and capital expenditures from limited cash flow from operations, our cash on hand, the net proceeds of the private placements completed on May 9, 2006, September 21, 2007, April 22, 2008 and February 5, 2009, and the factoring agreement entered into on December 7, 2009.As part of our planned growth, we will be required to make expenditures necessary to expand and improve our operating and management infrastructure. While capital resources have historically been insufficient to support the continued growth of our operations, we believe that the proceeds from our February 5, 2009 financing transaction, our cash flows from operations and borrowings available to us under our senior secured credit facility, the availability of purchase order financing and our continuing cost containment measures will be adequate to meet our liquidity needs and capital expenditure requirements for at least the next 12 months.In the event that our working capital needs exceed our cash sources we will need to raise additional funds.There can be no assurance that any financing arrangements will be available in amounts or on terms acceptable to us, if at all.Furthermore, if we are able to raise additional capital through the sale of equity or convertible debt securities it may result in additional dilution to our existing shareholders.If adequate additional funds are not available, we may be required to delay, reduce the scope of, or eliminate material parts of the implementation of our business strategy.This limitation could substantially harm our business, results of operations and financial condition. Our operating results may fluctuate significantly and our stock price could decline or fluctuate if our results do not meet the expectation of analysts or investors. Management expects that we will experience substantial variations in our net sales and operating results from quarter to quarter.We believe that the factors which influence this variability of quarterly results include: · the timing of our introduction of new product lines, particularly our specialty apparel; · the level of consumer acceptance of each new product line; · general economic and industry conditions that affect consumer spending and retailer purchasing; 5 · the availability of manufacturing capacity; · the seasonality of the markets in which we participate; · the timing of trade shows; · the product mix of customer orders; · the timing of the placement or cancellation of customer orders; · the weather; · transportation delays; · quotas and other regulatory matters; and · the timing of expenditures in anticipation of increased sales and actions of competitors. As a result of fluctuations in our revenue and operating expenses that may occur, management believes that period-to-period comparisons of our results of operations are not a good indication of our future performance.It is possible that in some future quarter or quarters, our operating results will be below the expectations of securities analysts or investors.In that case, our common stock price could fluctuate significantly or decline. We have a history of operating losses and there can be no assurance that we can achieve or maintain profitability. We have a history of operating losses and may not achieve or sustain profitability.We cannot guarantee that we will become profitable.Even if we achieve profitability, given the competitive and evolving nature of the industry in which we operate, we may be unable to sustain or increase profitability and our failure to do so would adversely affect our business, including our ability to raise additional funds. We may be unable to effectively manage our growth. Our strategy envisions growing our business.Any growth in or expansion of our business is likely to continue to place a strain on our financial, managerial and other administrative resources, infrastructure and systems.We have historically been undercapitalized to effectively manage and sustain our growth.As with other growing businesses, we expect that we will need to continually restructure and expand our business development capabilities, our systems and processes and our access to financing sources.We also will need to hire, train, supervise and manage new employees.These processes are time consuming and expensive, will increase management responsibilities and will divert management attention.We cannot assure you that we will be able to: · expand our systems effectively or efficiently or in a timely manner; · allocate our human resources optimally; · meet our capital needs; · identify and hire qualified employees or retain valued employees; or · incorporate effectively the components of any business or product line that we may acquire in our effort to achieve growth. Our inability or failure to manage our growth and expansion effectively could harm our business and materially and adversely affect our operating results and financial condition. 6 Substantially all of our revenues have been derived from a relatively limited product line consisting of task-specific gloves and performance apparel, and our future success depends on our ability to expand our product line and achieve broader market acceptance of our company and our products. To date, our products have consisted mainly of task-specific gloves and performance apparel, targeted primarily to the construction, do-it-yourself, industrial and sporting goods markets.Our success and the planned growth and expansion of our business depend on us achieving greater and broader acceptance in our existing market segments as well as in new segments.We may be required to enter into new arrangements and relationships with vendors, suppliers and others to achieve broader acceptance of our products, but cannot guarantee that we will be able to enter into such relationships.We also may be required to undertake new types of risks or obligations that we may be unable to manage.There can be no assurance that consumers will purchase our products or that retail outlets will stock our products.Though we plan to continue to expend resources on promoting, marketing and advertising to increase product awareness, we cannot guarantee that any expenses we incur in such efforts will generate the desired product awareness or commensurate increase in sales of our products.If we are unable to expand into new market segments, we may be unable to grow and expand our business or implement our business strategy as described in this report.This could materially impair our ability to increase sales and revenue and materially and adversely affect our margins, which could harm our business and cause our stock price to decline. We may be unable to compete successfully against existing and future competitors, which could decrease our revenue and margins, and harm our business. The performance task specific glove and apparel industries are highly competitive.There are several other companies that provide similar products, many of which are larger and have greater financial resources than us.Our future growth and financial success depend on our ability to further penetrate and expand our existing distribution channels and to increase the size of our average annual net sales per account in these channels, as well as our ability to penetrate and expand other distribution channels.For example, we encounter competition in our existing glove and workwear distribution channels from a number of competitors.Unknown or unforeseen new entrants into our distribution channels, particularly low-cost overseas producers, will further increase the level of competition in these channels.There can be no assurance that we will be able to maintain our growth rate or increase our market share in our distribution channels at the expense of existing competitors and other apparel manufacturers choosing to enter the market segments in which we compete.In addition, there can be no assurance that we will be able to enter and achieve significant growth in other distribution channels. Failure to expand into new distribution channels and new international markets could materially and adversely impact our growth plan and profitability. Our sales growth depends in part on our ability to expand from the hardware and lumber retail channels and industrial distributors that we focused on in our first eight years, into new distribution channels, particularly “Big Box” home centers and work wear and sporting goods retailers.Failure to expand into these mass-market channels could severely limit our growth. Our business plan also depends in part on our ability to expand into international markets.We have begun the distribution of our products in Japan, Australia, Canada and Europe and we are in the process of establishing additional distribution in Europe and other international markets.Failure to expand international sales through these and other markets could limit our growth capability and leave us vulnerable solely to United States market conditions. Our dependence on independent manufacturers reduces our ability to control the manufacturing process, which could harm our sales, reputation and overall profitability. We depend on independent contract manufacturers to maintain sufficient manufacturing and shipping capacity in an environment characterized by declining prices, labor shortages, continuing cost pressure and increased demands for product innovation and speed-to-market.This dependence could subject us to difficulty in obtaining timely delivery of products of acceptable quality.In addition, a contractor’s failure to ship products to us in a timely manner or to meet the required quality standards could cause us to miss the delivery date requirements of our customers.The failure to make timely deliveries may cause our customers to cancel orders, refuse to accept deliveries, impose non-compliance charges through invoice deductions or other charge-backs, demand reduced prices or reduce future orders, any of which could harm our sales, reputation and overall profitability. 7 We do not have long-term contracts with any of our independent contractors and any of these contractors may unilaterally terminate their relationship with us at any time.While management believes that there exists an adequate supply of contractors to provide products and services to us, to the extent we are not able to secure or maintain relationships with independent contractors that are able to fulfill our requirements, our business would be harmed. We have initiated standards for our suppliers, and monitor our independent contractors’ compliance with applicable labor laws, but we do not control our contractors or their labor practices.The violation of federal, state or foreign labor laws by one of our contractors could result in us being subject to fines and our goods that are manufactured in violation of such laws being seized or their sale in interstate commerce being prohibited.To date, we have not been subject to any sanctions that, individually or in the aggregate, have had a material adverse effect on our business, and we are not aware of any facts on which any such sanctions could be based.There can be no assurance, however, that in the future we will not be subject to sanctions as a result of violations of applicable labor laws by our contractors, or that such sanctions will not have a material adverse effect on our business and results of operations. Our dependence on a single provider for all warehouse and fulfillment functions reduces our ability to control the warehousing and fulfillment processes, which could harm our sales, reputation, and overall business. We have entered into an agreement to outsource most of our warehouse and fulfillment functions to a single provider where we will consolidate most of our inventory at one site, which is managed by an independent contractor who will then perform most of our warehousing, assembly, packaging and fulfillment services.We depend on our independent contractor fulfiller to properly fulfill customer orders in a timely manner and to properly protect our inventories.The contractor’s failure to ship products to customers in a timely manner, to meet the required quality standards, to correctly fulfill orders, to maintain appropriatelevelsof inventory, or to provide adequate security measures and protections against excess shrinkagecould cause us to miss delivery date requirements of our customers or incur increased expense to replace or replenish lost or damaged inventory or inventory shortfall.The failure to make timely and properdeliveries may cause our customers to cancel orders, refuse to accept deliveries, impose non-compliance charges through invoice deductions or other charge-backs, demand reduced prices or reduce future orders, any of which could harm our sales, reputation and overall profitability. Trade matters may disrupt our supply chain, which could result in increased expenses and decreased sales. We cannot predict whether any of the countries in which our merchandise currently is manufactured or may be manufactured in the future will be subject to additional trade restrictions imposed by the U.S. and other foreign governments, including the likelihood, type or effect of any such restrictions.Trade restrictions, including increased tariffs or quotas, embargoes, safeguards and customs restrictions, against apparel items, as well as U.S. or foreign labor strikes, work stoppages or boycotts, could increase the cost or reduce the supply of apparel available to us and adversely affect our business, financial condition and results of operations.Although the quota system established by the Agreement on Textiles and Clothing was completely phased out for World Trade Organization countries effective January 1, 2005, there can be no assurances that restrictions will not be reestablished for certain categories in specific countries.We are unable to determine the impact of the changes to the quota system on our sourcing operations, particularly in China.Our sourcing operations may be adversely affected by trade limits or political and financial instability resulting in the disruption of trade from exporting countries, significant fluctuation in the value of the U.S. dollar against foreign currencies, restrictions on the transfer of funds and/or other trade disruptions. 8 Our international operations, and the operations of our manufacturers and suppliers in China, are subject to additional risks that are beyond our control and that could harm our business. Our glove products are manufactured by 3 manufacturers operating in China, Hong Kong and Indonesia. Our performance apparel products are currently manufactured in Taiwan, Vietnam, Mexico and the Dominican Republic.We may in the future use offshore manufacturers for all or some of these products.In addition, approximately 12% of our fiscal 2009 net revenues were generated through international sales and we plan to increase our sales to international markets in the future.As a result of our international manufacturing and sales, we are subject to additional risks associated with doing business abroad, including: · political unrest, terrorism and economic instability resulting in the disruption of trade from foreign countries in which our products are manufactured; · difficulties in managing foreign operations, including difficulties associated with inventory management and collection on foreign accounts receivable; · dependence on foreign distributors and distribution networks; · currency exchange fluctuations and the ability of our Chinese manufacturers to change the prices they charge us based on fluctuations in the value of the U.S. dollar relative to that of the Chinese Yuan; · the imposition of new laws and regulations, including those relating to labor conditions, quality and safety standards as well as restrictions on the transfer of funds; · disruptions or delays in shipments; · changes in local economic and non-economic conditions and standards in which our manufacturers, suppliers or customers are located; and · reduced protection for intellectual property rights in jurisdictions outside the United States. These and other factors beyond our control could interrupt our manufacturers’ production in offshore facilities, influence the ability of our manufacturers to export our products cost-effectively or at all, inhibit our and our unaffiliated manufacturer’s ability to produce certain materials and influence our ability to sell our products in international markets, any of which could have an adverse effect on our business, financial conditions and operations. We may be unable to adequately protect our intellectual property rights. We rely in part on patent, trade secret, trade dress and trademark law to protect our rights to certain aspects of our products, including product designs, proprietary manufacturing processes and technologies, product research and concepts and recognized trademarks, all of which we believe are important to the success of our products and our competitive position.There can be no assurance that any of our pending patent or trademark applications will result in the issuance of a registered patent or trademark, or that any patent or trademark granted will be effective in thwarting competition or be held valid if subsequently challenged.In addition, there can be no assurance that the actions taken by us to protect our proprietary rights will be adequate to prevent imitation of our products, that our proprietary information will not become known to competitors, that we can meaningfully protect our rights to unpatented proprietary information or that others will not independently develop substantially equivalent or better products that do not infringe on our intellectual property rights.We could be required to devote substantial resources to enforce our patents and protect our intellectual property, which could divert our resources and result in increased expenses.In addition, an adverse determination in litigation could subject us to the loss of our rights to a particular patent or other intellectual property, could require us to grant licenses to third parties, could prevent us from manufacturing, selling or using certain aspects of our products or could subject us to substantial liability, any of which could harm our business. 9 We may become subject to litigation for infringing the intellectual property rights of others. Others may initiate claims against us for infringing on their intellectual property rights.We may be subject to costly litigation relating to such infringement claims and we may be required to pay compensatory and punitive damages or license fees if we settle or are found culpable in such litigation, we may be required to pay damages, including punitive damages.In addition, we may be precluded from offering products that rely on intellectual property that is found to have been infringed by us.We also may be required to cease offering the affected products while a determination as to infringement is considered.These developments could cause a decrease in our operating income and reduce our available cash flow, which could harm our business and cause our stock price to decline. We may be unable to attract and retain qualified, experienced, highly skilled personnel, which could adversely affect the implementation of our business plan. Our success depends to a significant degree upon our ability to attract, retain and motivate skilled and qualified personnel.If we fail to attract, train and retain sufficient numbers of these qualified people, our prospects, business, financial condition and results of operations will be materially and adversely affected.In particular, we are heavily dependent on the continued services of Eduard Albert Jaeger, Scott Jarus and the other members of our senior management team.We do not have long-term employment agreements with any of the members of our senior management team, each of whom may voluntarily terminate his employment with us at any time.Following any termination of employment, these employees would not be subject to any non-competition covenants.The loss of any key employee, including members of our senior management team, and our inability to attract highly skilled personnel with sufficient experience in our industries could harm our business. Our senior management’s limited experience managing a publicly traded company may divert management’s attention from operations and harm our business. Our management team has relatively limited experience managing a publicly traded company and complying with federal securities laws, including compliance with recently adopted disclosure requirements on a timely basis.Our management will be required to design and implement appropriate programs and policies in responding to increased legal, regulatory compliance and reporting requirements, and any failure to do so could lead to the imposition of fines and penalties and harm our business. Adverse conditions in the economy and disruption of financial markets could negatively impact us and our customers and therefore our results of operations. A further economic downturn in the businesses or geographic areas in which we sell our products could reduce demand for these products and result in a decrease in sales volume that could have a negative impact on our results of operations.Volatility and disruption of financial markets could limit our ability, as well as our customers’ ability, to obtain adequate financing or credit to purchase and pay for our products in a timely manner, or to maintain operations, and result in a decrease in sales volume that could have a negative impact on our results of operations. If we are unable to adequately fund our operations, we may be forced to voluntarily file for deregistration of our common stock with the U.S. Securities and Exchange Commission. Compliance with the periodic reporting requirements required by the U.S. Securities and Exchange Commission (or SEC) consumes a considerable amount of both internal, as well external, resources and represents a significant cost for us.If we are unable to continue to devote adequate funding and the resources needed to maintain such compliance, while continuing our operations, we may be forced to deregister with the SEC.If we file for deregistration, our common stock will no longer be listed on NASDAQ’s OTC Bulletin Board (or OTCBB), and it may suffer a decrease in or absence of liquidity as after the deregistration process is complete, our common stock will only be tradable on the “Pink Sheets.”As a result of such deregistration, non-affiliates will no longer have access to information regarding our results of operations.Without the availability of such information, our lenders may be forced to increase their monitoring of our operations which may result in higher costs to us when borrowing money which could have a negative impact and harm our business. 10 RISKS RELATING TO OUR INDUSTRY If we are unable to respond to the adoption of technological innovation in our industry and changes in consumer demand, our products will cease to be competitive, which could result in a decrease in revenue and harm our business. Our future success will depend, in part, on our ability to keep up with changes in consumer tastes and our continued ability to differentiate our products through implementation of new technologies, such as new materials and fabrics.We may not, however, be able to successfully do so, and our competitors may be able to produce designs that are more appealing, implement new technologies or innovations in their design, or manufacture their products at a much lower cost.These types of developments could render our products less competitive and possibly eliminate any differentiating advantage in design and materials that we might hold at the present time. We are susceptible to general economic conditions, and a downturn in our industries or a reduction in spending by consumers could adversely affect our operating results. The apparel industry in general has historically been characterized by a high degree of volatility and subject to substantial cyclical variations.Our operating results will be subject to fluctuations based on general economic conditions, in particular conditions that impact consumer spending and construction and industrial activity.A downturn in the construction, industrial or housing sectors could be expected to directly and negatively impact sales of protective gear to workers in these sectors, which could cause a decrease in revenue and harm our sales. Difficult economic conditions could also increase the risk of extending credit to our retailers.In the event we enter into a factoring relationship, a customer’s financial problems would limit the amount of customer receivables that we could assign to such factor on the receivables, and could cause us to assume more credit risk relating to those assigned receivables or to curtail business with that customer. Changes in international treaties or governmental regulatory schemes could adversely impact our business. Any negative changes to international treaties and regulations such as the North American Free Trade Agreement (or NAFTA) and to the effects of international trade agreements and embargoes imposed by such entities such as the World Trade Organization which could result in a rise in trade quotas, duties, taxes and similar impositions or which could limit the countries from whom we can purchase our fabric or other component materials, or which could limit the countries where we might market and sell our products, could have an adverse effect on our business. Any changes in regulation by the Federal Trade Commission (or FTC) with respect to labeling and advertising of our products could have an adverse affect on our business.The FTC requires apparel companies to provide a label clearly stating the country of origin of manufacture and the company’s apparel registration number and a second label stating washing instructions for the product.A change in these requirements could add additional cost to the production of our products, though we do not believe that this additional cost would be material, especially in relation to the cost of producing our products. RISKS RELATING TO OUR COMMON STOCK There is a limited trading market for our common stock and a market for our stock may not be sustained, which will adversely affect the liquidity of our common stock and could cause our market price to decline. Although prices for our shares of common stock are quoted on the OTCBB (under the symbol ICPW.OB), there is a limited public trading market for our common stock, and no assurance can be given that a public trading market will be sustained. Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders.The absence of an active trading market reduces the liquidity of our common stock.As a result of the lack of trading activity, the quoted price for our common stock on the OTC Bulletin Board is not necessarily a reliable indicator of its fair market value.Further, if we cease to be quoted, holders of our common stock would find it more difficult to dispose of, or to obtain accurate quotations as to the market value of, our common stock, and the market value of our common stock would likely decline. 11 The market price of our common stock is likely to be highly volatile and subject to wide fluctuations, and you may be unable to resell your shares at or above the offering price. The market price of our common stock is likely to be highly volatile and could be subject to wide fluctuations in response to a number of factors that are beyond our control, including announcements of new products or services by our competitors.In addition, the market price of our common stock could be subject to wide fluctuations in response to a variety of factors, including: · quarterly variations in our revenues and operating expenses; · developments in the financial markets, apparel industry and the worldwide or regional economies; · announcements of innovations or new products or services by us or our competitors; · announcements by the government that affect international trade treaties; · fluctuations in interest rates and/or the asset backed securities market; · significant sales of our common stock or other securities in the open market; and · changes in accounting principles. In the past, stockholders have often instituted securities class action litigation after periods of volatility in the market price of a company’s securities.If a stockholder were to file any such class action suit against us, we would incur substantial legal fees and our management’s attention and resources would be diverted from operating our business to respond to the litigation, which could harm our business. Substantial future sales of our common stock in the public market could cause our stock price to fall. We completed private placements on May 9, 2006, September 21, 2007, April 22, 2008 and February 5, 2009 relating to the sale of 9,761,593, 5,250,000, 7,075,000 and 30,147,698 shares of our common stock, respectively.The sale of these shares could further depress the market price of our common stock.Sales of a significant number of shares of our common stock in the open market could cause additional harm to the market price of our common stock.Further reduction in the market price for our shares could make it more difficult to raise funds through future equity offerings. Moreover, as additional shares of our common stock become available for resale in the open market (including shares issued upon the exercise of our outstanding warrants), the supply of our publicly traded shares will increase, which could decrease its price. Some of our shares may also be offered from time-to-time in the open market pursuant to Rule 144, and these sales may have a depressive effect on the market for our shares.In general, a non-affiliate who has held restricted shares for a period of six months may sell an unrestricted number of shares of our common stock into the market.The resale of these shares under Rule 144 may cause our stock price to decline. The sale of securities by us in any equity or debt financing could result in dilution to our existing stockholders and have a material adverse effect on our earnings. Any sale of common stock by us in a future private placement offering could result in dilution to the existing stockholders as a direct result of our issuance of additional shares of our capital stock.In addition, our business strategy may include expansion through internal growth, by acquiring complementary businesses, by acquiring or licensing additional brands, or by establishing strategic relationships with targeted customers and suppliers.In order to do so, or to finance the cost of our other activities, we may issue additional equity securities that could dilute our stockholders’ stock ownership.We may also assume additional debt and incur impairment losses related to goodwill and other tangible assets if we acquire another company and this could negatively impact our earnings and results of operations. 12 The trading of our common stock on the OTCBB and the potential designation of our common stock as a “penny stock” could impact the trading market for our common stock. Our securities, as traded on the OTCBB, may be subject to SEC rules that impose special sales practice requirements on broker-dealers who sell these securities to persons other than established customers or accredited investors.For the purposes of the rule, the phrase “accredited investors” means, in general terms, institutions with assets in excess of $5,000,000, or individuals having a net worth in excess of $1,000,000 or having an annual income that exceeds $200,000 (or that, when combined with a spouse’s income, exceeds $300,000).For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser’s written agreement to the transaction before the sale.Consequently, the rule may affect the ability of broker-dealers to sell our securities and also may affect the ability of purchasers to sell their securities in any market that might develop therefor. In addition, the SEC has adopted a number of rules to regulate “penny stock” that restrict transactions involving these securities.Such rules include Rules 3a51-1, 15g-1, 15g-2, 15g-3, 15g-4, 15g-5, 15g-6, 15g-7, and 15g-9 under the Securities Exchange Act of 1934, as amended.These rules may have the effect of reducing the liquidity of penny stocks.“Penny stocks” generally are equity securities with a price of less than $5.00 per share (other than securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market if current price and volume information with respect to transactions in such securities is provided by the exchange or system).Because our securities may constitute “penny stock” within the meaning of the rules, the rules would apply to us and to our securities. Shareholders should be aware that, according to the SEC, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) “boiler room” practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (iv) excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, resulting in investor losses.Our management is aware of the abuses that have occurred historically in the penny stock market.Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. We have not paid dividends in the past and do not expect to pay dividends for the foreseeable future, and any return on investment may be limited to potential future appreciation on the value of our common stock. We currently intend to retain any future earnings to support the development and expansion of our business and do not anticipate paying cash dividends in the foreseeable future.Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including without limitation, our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time.To the extent we do not pay dividends, our stock may be less valuable because a return on investment will only occur if and to the extent our stock price appreciates, which may never occur.In addition, investors must rely on sales of their common stock after price appreciation as the only way to realize their investment, and if the price of our stock does not appreciate, then there will be no return on investment.Investors seeking cash dividends should not purchase our common stock. Our officers, directors and principal stockholders can exert significant influence over us and may make decisions that are not in the best interests of all stockholders. Our officers, directors and principal stockholders (greater than 5% stockholders) collectively control approximately 44% of our outstanding common stock.As a result, these stockholders will be able to affect the outcome of, or exert significant influence over, all matters requiring stockholder approval, including the election and removal of directors and any change in control.In particular, this concentration of ownership of our common stock could have the effect of delaying or preventing a change of control of us or otherwise discouraging or preventing a potential acquirer from attempting to obtain control of us.This, in turn, could have a negative effect on the market price of our common stock.It could also prevent our stockholders from realizing a premium over the market prices for their shares of common stock.Moreover, the interests of this concentration of ownership may not always coincide with our interests or the interests of other stockholders, and accordingly, they could cause us to enter into transactions or agreements that we would not otherwise consider. 13 Anti-takeoverprovisions may limit the ability of another party to acquire us, which could cause our stock price to decline. Our Articles of Incorporation, as amended, our bylaws and Nevada law contain provisions that could discourage, delay or prevent a third party from acquiring us, even if doing so may be beneficial to our stockholders.In addition, these provisions could limit the price investors would be willing to pay in the future for shares of our common stock. Item 1B. Unresolved Staff Comments. Not applicable. Item 2.Properties. We lease all of our facilities.Our headquarters are located at 2201 Park Place, Suite 101, El Segundo, California 90245.The table below sets forth certain information regarding our leaseholds as of March 9, 2010. Address Approximate Floor Space (Sq. Ft.) Monthly Rent Use 2201 Park Place, Suite 101 El Segundo, CA Corporate offices and warehouse We believe our facilities are adequate to meet our current and near-term needs. Item 3. Legal Proceedings. None Item 4. Submission of Matters to a Vote of Security Holders. None. 14 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Common Stock Our common stock is quoted on the OTC Bulletin Board under the symbol “ICPW.OB.”The following table sets forth, for the periods indicated, the high and low bid information for the common stock, as determined from sporadic quotations on the OTC Bulletin Board.The following quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. High Low Year Ended December 31, 2008 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2009 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On March 9, 2010, the closing sales price of our common stock as reported on the Over-The-Counter Bulletin Board was $0.15 per share.As of March 9, 2010, there were approximately 112 shareholders of record of our common stock. Dividends We have never paid dividends on our common stock.We intend to retain any future earnings for use in our business. Item 6. Selected Financial Data. Not applicable. 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis should be read together with the Consolidated Financial Statements of Ironclad Performance Wear Corporation and the “Notes to Consolidated Financial Statements” included elsewhere in this report.This discussion summarizes the significant factors affecting the consolidated operating results, financial condition and liquidity and cash flows of Ironclad Performance Wear Corporation for the fiscal years ended December 31, 2009 and 2008.Except for historical information, the matters discussed in this Management’s Discussion and Analysis of Financial Condition and Results of Operations are forward-looking statements that involve risks and uncertainties and are based upon judgments concerning various factors that are beyond our control. Overview We are a leading designer and manufacturer of branded performance work wear.Founded in 1998, we have grown and leveraged our proprietary technologies to produce task-specific gloves and performance apparel that are designed to significantly improve the wearer’s ability to safely, efficiently and comfortably perform general to highly specific job functions.We have built and continue to augment our reputation among professionals in the construction and industrial service markets, and do-it-yourself and sporting goods consumers with products specifically designed for individual tasks or task types.We believe that our dedication to quality and durability and focus on our clients’ needs has created a high level of brand loyalty and has solidified substantial brand equity. We plan to increase our domestic revenues by leveraging our relationships with existing retailers and industrial distributors, including “Big Box” and sporting goods retailers, increasing our product offerings in new and existing locations, and introducing new products, developed and targeted for specific customers and/or industries. We believe that our products have international appeal.In 2005, we began selling products in Australia and Japan through independent distributors, which accounted for approximately 4% of total sales.From 2006 through 2009 we entered the Canadian and European markets through distributors and international sales represented approximately 7% - 12% of total sales.We plan to continue to increase sales internationally by expanding our distribution into Europe and other international markets during the fiscal year ending December 31, 2010. Critical Accounting Policies, Judgments and Estimates Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.To prepare these financial statements, we must make estimates and assumptions that affect the reported amounts of assets and liabilities.These estimates also affect our reported revenues and expenses.On an ongoing basis, management evaluates its estimates and judgment, including those related to revenue recognition, accrued expenses, financing operations and contingencies and litigation.Management bases its estimates and judgment on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.The following represents a summary of our critical accounting policies, defined as those policies that we believe are the most important to the portrayal of our financial condition and results of operations and that require management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effects of matters that are inherently uncertain. Revenue Recognition Under our sales model, a customer is obligated to pay us for products sold to it within a specified number of days from the date that title to the products is transferred to the customer.Our standard terms are typically net 30 days from the transfer of title to the products to a customer.We typically collect payment from a customer within 30 to 45 days from the transfer of title to the products to a customer.Transfer of title occurs and risk of ownership passes to a customer at the time of shipment or delivery, depending on the terms of our agreement with a particular customer.The sale price of our products is substantially fixed or determinable at the date of sale based on purchase orders generated by a customer and accepted by us.A customer’s obligation to pay us for products sold to it is not contingent upon the resale of those products.We recognize revenue at the time product is delivered to a customer. 16 Cost of Goods Sold Our cost of goods sold includes the FOB cost of the product plus landed costs.Landed costs include freight-in, insurance, duties and administrative costs to deliver the finished goods to our distribution warehouse.Cost of goods sold does not include purchasing costs, warehousing or distribution costs.These costs are captured as incurred on a separate line in operating expenses.Our gross margins may not be comparable to other entities that may include some or all of these costs in the calculation of gross margin. Inventory Obsolescence Allowance We review the inventory level of all products quarterly.For most glove products that have been in the market for one year or greater, we consider inventory levels of greater than one year’s sales to be excess.Since apparel products are a relatively new line, we are using a longer horizon to allow for market penetration.Products that are no longer part of the current product offering are considered obsolete.The potential for re-sale of slow-moving and obsolete inventories is based upon our assumptions about future demand and market conditions.The recorded cost of obsolete inventories is then reduced to zero and a reserve is established for slow moving products.Both the write down and reserve adjustments are recorded as charges to cost of goods sold.For the years ended December 31, 2009 and December 31, 2008 we adjusted our inventory reserve by $20,000 and $28,000, respectively, to a current balance of $132,000 and recorded a corresponding adjustment in cost of goods sold.All adjustments for obsolete inventory establish a new cost basis for that inventory as we believe such reductions are permanent declines in the market price of our products.Generally, obsolete inventory is sold to companies that specialize in the liquidation of these items or contributed to charities, while we continue to market slow-moving inventories until they are sold or become obsolete.As obsolete or slow-moving inventory is sold or disposed of, we reduce the reserve. Allowance for Doubtful Accounts We maintain allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments.Our current customers consist of large national, regional and smaller independent customers with good payment histories with us.Since we have not experienced any significant payment defaults with any of our current customers, our allowance for doubtful accounts is minimal.We perform periodic credit evaluations of our customers and maintain allowances for potential credit losses based on management’s evaluation of historical experience and current industry trends.If the financial condition of our customers were to deteriorate, resulting in the impairment of their ability to make payments, additional allowances may be required.New customers are evaluated for credit worthiness before terms are established.Although we expect to collect all amounts due, actual collections may differ. Product Returns, Allowances and Adjustments Product returns, allowances and adjustments is a broad term that encompasses a number of offsets to gross sales.Included herein are warranty returns of defective products, returns of saleable products and accounting adjustments. Warranty Returns - We have a warranty policy that covers defects in workmanship.It allows customers to return damaged or defective products to us following a customary return merchandise authorization process. Saleable Product Returns - We may allow from time-to-time, depending on the customer and existing circumstances, stock adjustment returns, whereby the customer is given the opportunity to ‘trade out’ of a style of product that does not sell well in their territory, usually in exchange for another product, again following the customary return merchandise authorization process.In addition we may allow from time to time other saleable product returns from customers for other business reasons, for example, in settlement of an outstanding accounts receivable, from a discontinued distributor customer or other customer service purpose. 17 Accounting Adjustments - These adjustments include pricing and shipping corrections and periodic adjustments to the product returns reserve. For both warranty and saleable product returns we utilize actual historical return rates to determine our allowance for returns in each period, adjusted for unique, one-time events.Gross sales are reduced by estimated returns.We record a corresponding accrual for the estimated liability associated with the estimated returns which is based on the historical gross sales of the products corresponding to the estimated returns.This accrual is offset each period by actual product returns. Our current estimated future warranty product return rate is approximately 2.0% and our current estimated future stock adjustment return rate is approximately 0.5%.As noted above, our return rate is based upon our past history of actual returns and we estimate amounts for product returns for a given period by applying this historical return rate and reducing actual gross sales for that period by a corresponding amount.We believe that using a trailing 12-month return rate provides us with a sufficient period of time to establish recent historical trends in product returns for two primary reasons; (i) our products’ useful life is approximately 3-4 months and (ii) we are able to quickly correct any significant quality issues as we learn about them.If an unusual circumstance exists, such as a product that has begun to show materially different actual return rates as compared to our average 12-month return rates, we will make appropriate adjustments to our estimated return rates.Factors that could cause materially different actual return rates as compared to the 12-month return rates include a new product line, a change in materials or product being supplied by a new factory.Although we have no specific statistical data on this matter, we believe that our practices are reasonable and consistent with those of our industry.Our warranty terms under our arrangements with our suppliers do not provide for individual products returned by retailers or retail customers to be returned to the vendor. Reserve for Warranty Returns Reserve Balance 12/31/07 $ Payments Recorded During the Period ) ) Adjustment to Reserve for Pre-existing Liabilities ) Accrual for New Liabilities During the Reporting Period Reserve Balance 12/31/08 Payments Recorded During the Period ) ) Adjustment to Reserve for Pre-existing Liabilities Accrual for New Liabilities During the Reporting Period Reserve Balance 12/31/09 $ Stock Based Compensation On January 1, 2006, we adopted the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 718, Share-Based Payment (formerly “SFAS 123R”).This statement establishes standards surrounding the accounting for transactions in which an entity exchanges its equity instruments for goods and services.The statement focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions, such as the options issued under our stock option plans.The statement provides for, and we have elected to adopt the standard using the modified prospective application under which compensation cost is recognized on or after the required effective date for the fair value of all future share based award grants and the portion of outstanding awards at the date of adoption of this statement for which the requisite service has not been rendered, based on the grant-date fair value of those awards calculated under SFAS 123R for pro forma disclosures. 18 Income Taxes Deferred income taxes are provided using the liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carryforwards and deferred tax liabilities are recognized for taxable temporary differences.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effects of the changes in tax laws and rates as of the date of enactment. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be effectively sustained.The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more-likely-than-not that the position will be sustained upon examination, including the resolution of appeals or litigation, if any.Tax positions taken are not offset or aggregated with other positions.Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50% likely of being realized upon settlement with the applicable taxing authority.The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above would be reflected as a liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination.Since we have reported losses for 2003, 2004, 2005, 2006, 2007, 2008 and 2009, uncertainty exists as to whether benefits from deferred tax assets may result and hence we have fully reserved the deferred tax assets. Interest and penalties associated with unrecognized tax benefits would be classified as additional income taxes in the statement of operations. Recent Accounting Pronouncements In December 2007, the FASB issued FASB ASC 810-10-65 (prior authoritative literature: FASB Statement 160, “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51”).FASB ASC 810-10-65 establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.FASB ASC 810-10-65 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008.We adopted FASB ASC 810-10-65 and determined that it has no effect on our consolidated financial statements. In March 2008, the FASB issued FASB ASC 815-10 (prior authoritative literature: FASB Statement 161, “Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133”).FASB ASC 815-10 requires enhanced disclosures about an entity’s derivative and hedging activities.FASB ASC 815-10 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008 with early application encouraged. We adopted FASB ASC 815-10 and determined that it has no effect on our consolidated financial statements. In May 2008, the FASB issued FASB ASC 944 (prior authoritative literature: FASB Statement 163, “Accounting for Financial Guarantee Insurance Contracts—an interpretation of FASB Statement No. 60”). FASB ASC 944 interprets Statement 60 and amends existing accounting pronouncements to clarify their application to the financial guarantee insurance contracts included within the scope of that Statement.FASB ASC 944 is effective for financial statements issued for fiscal years beginning after December 15, 2008, and all interim periods within those fiscal years.We adopted FASB ASC 944 and determined that it has no effect on our consolidated financial statements. In June 2009, the FASB issued FASB ASC 860-10-05 (prior authoritative literature: FASB Statement No. 166 “Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140”).FASB ASC 860-10-05 improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. FASB ASC 860-10-05 is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. As such, the Company is required to adopt this standard in 2010.We are evaluating the impact the adoption of FASB ASC 860-10-05 will have on our consolidated financial statements. 19 In June 2009, the FASB issued FASB ASC 810-10-05 (prior authoritative literature: FASB Statement No. 167 “Amendments to FASB Interpretation No. 46(R)”). FASB ASC 810-10-05 improves financial reporting by enterprises involved with variable interest entities and to address (1) the effects on certain provisions of prior authoritative literature FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities”, as a result of the elimination of the qualifying special-purpose entity concept in prior authoritative literature FASB ASC 860-10-05 and (2) constituent concerns about the application of certain key provisions of prior authoritative literature Interpretation 46(R), including those in which the accounting and disclosures under the Interpretation do not always provide timely and useful information about an enterprise’s involvement in a variable interest entity. FASB ASC 810-10-05 is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. As such, the Company is required to adopt this standard in 2010. We are evaluating the impact the adoption of FASB ASC 810-10-05 will have on our consolidated financial statements. In June 2009, the FASB issued FASB ASC 105-10 (prior authoritative literature: FASB Statement No. 168, "The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles”). FASB ASC 105-10 replaces SFAS 162 and establishes the FASB Accounting Standards Codification as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with GAAP.FASB ASC 105-10 is effective for financial statements issued for interim and annual periods ending after September 15, 2009.As such, the Company is required to adopt this standard in the current period.Adoption of FASB ASC 105-10 did not have a significant effect on the Company’s consolidated financial statements. Results of Operations Comparison of Years Ended December 31, 2009 and December 31, 2008 Net Sales increased $1,682,145, or 14.1%,to$13,625,272 in the year ended December 31, 2009 from $11,943,127 for the corresponding period in 2008.This increase was primarily due to increased sales with our industrial customers, notably the oil and gas industry, of approximately $2,147,000, increased sales of approximately $756,000 with existing “Big Box” home center customers, and approximately $710,000 of increased international sales, offset by decreased sales from our housing and construction customers of approximately $1,931,000.Three customers accounted for approximately 56% of net sales during the year ended December 31, 2009 and approximately 21% of net sales for the year ended December 31, 2008.We continue to see a softening of demand for our products in light of the general downturn in the economy, particularly in those sectors tied to housing and construction, as well as a tightening in the credit markets making it more difficult for us, and our customers, to finance the production of inventory.We continue to focus our sales efforts on those areas where we see continued growth, the industrial channel, safety markets and job specific glove styles. Gross Profit increased $631,439 to $5,191,058 for the year ended December 31, 2009 from $4,559,619 for the year ended December 31, 2008.Gross profit as a percentage of net sales, or gross margin, decreased to 38.1% in 2009 from 38.2% in 2008.The decrease in gross margin, while minimal, reflects the ongoing pressures of the current economic climate, product mix and customer sales mix that resulted in lower average selling prices.Product mix and customer sales mix shifts can affect gross profit in any period.Sales to “Big Box” home centers generally include an assortment of lower priced products than are sold to other retailers and distributors.Sales to international distributors are generally at lower gross margin, as the international distributor pays the cost of selling and distributing the product and servicing their customers.These increased costs have been offset by increased direct factory-to-customer shipments to international and some domestic customers. Operating Expenses decreased by $967,142, or 14.3%, to $5,800,095 in 2009 from $6,767,237 in 2008.As a percentage of net sales, operating expenses decreased to 42.6% in 2009 from 56.7% in the same period of 2008.The decreased spending in 2009 was primarily due to decreased trade show costs, print and cooperative advertising of approximately $498,000; decreased labor costs of $48,000; decreased expenses associated with our status as public company costs of approximately $64,000; decreased legal costs of approximately $83,000; decreased travel and entertainment costs of approximately $141,000; decreased contracted service fees, primarily third-party fulfillment services, of approximately $118,000; decreased ASC 718 options expense of $37,000; and decreased office operating expenses of approximately $61,000.Our number of employees decreased to 21 at December 31, 2009 from 22 at December 31, 2008.Expenses associated with being a public company included public accounting and investor relations expenses. 20 Loss from Operations decreased $1,598,581 or 72.4%, to $609,037 in 2009 from $2,207,618 in 2008.Loss from operations as a percentage of net sales decreased to 4.5% in 2009 from 18.5% in 2008.The decreased loss for 2009 was primarily the result of increased sales and gross profit in addition to the ongoing cost containment measures we have implemented to reduce our operating expenses, as discussed above. Interest Expense decreased $96,826 to $84,863 in 2009 from $181,689 in 2008.The decrease was primarily due to the elimination of the secondary purchase order financing costs we incurred in the prior year of approximately $65,000, plus reduced bank borrowing in the current year. Interest Income decreased $5,588 to $525 in 2009 from $6,113 in 2008.Interest income is a result of the temporary investment of excess funds during the year.Returns on invested short-term funds are at historical lows. Other Income (Expense) net was ($11,135) in 2009 as compared with ($116,424) in 2008.Change in the fair value of warrant liability was $(3,286) in 2009 as compared to ($3,612) for 2008.This income (expense) primarily represents the difference in the fair value of warrants recorded as liabilities.In 2009 there were net losses of ($480) on the disposition of equipment. Net Loss decreased $1,792,022 to $709,742 in 2009 from $2,501,764 in 2008.This decreased loss is a result of the combination of each of the factors discussed above. Seasonality and Annual Results Our glove business generally shows an increase in sales during the third and fourth quarters due primarily to an increase in the sale of our winter glove line during this period.We typically generate 55% - 65% of our glove net sales during these months.Though the overall economy continues to experience a significant slow-down, which began in the second half of 2008, and has also affected the Company, our results have been mitigated by the successful introduction of a new product designed specifically for the oil and gas industries. Our working capital, at any particular time, reflects the seasonality of our glove business and plans to expand product lines and enter new markets.We expect inventory, accounts payable and accrued expenses to be higher in the third and fourth quarters for these reasons. Liquidity and Capital Resources Our cash requirements are principally for working capital.Our need for working capital is seasonal, with the greatest requirements from July through the end of October each year as a result of our inventory build-up during this period for the fall and winter selling seasons.Historically, our main sources of liquidity have been borrowings under our existing revolving credit facility, the issuance of subordinated debt and the sale of equity.We anticipate greater difficulty in procuring debt financing in light of the general tightening of credit, making it more difficult for us to finance the production of our planned inventory needs.In the short term we are monitoring our credit issuances and cash collections to maximize cash flows and investigating opportunities to quickly reduce our current inventories to convert these assets into cash.Over the past year, and continuing in the near and longer term we are focused on reducing our operating costs, increasing margins and improving operating procedures to generate sustained profitability. Operating Activities.In 2009, cash used in operating activities was $627,691 and consisted primarily of a net loss of $709,742, reduced by non-cash items of $650,791 and increases in inventory of $383,348, deposits on inventory of $14,659 and prepaid and other expenses of $14,981, and decreases in accounts receivable of $160,251, offset by a decrease in accounts payable and accrued expenses of $316,003. 21 In 2008, cash used in operating activities was $1,001,044 and consisted primarily of a net loss of $2,501,764, reduced by non-cash items of $739,664 and increases in inventory of $3,503 and deposits on inventory of $261,657, and decreases in accounts receivable of $2,595,181, prepaid and other expenses of $70,068, and accounts payable and accrued expenses of $1,639,033. Investing Activities.In 2009 and 2008, investing activities were primarily the result of capital expenditures, mainly for computer equipment and trademark applications.Cash used in investing activities decreased $20,979 to $21,006 for 2009 from $41,985 in 2008.Expenditures for property and equipment decreased $16,998 and investment in trademarks and patents increased $3,981. Financing Activities.Financing activities during 2009 consisted primarily of our net borrowing under our old asset-based credit facility and our new factoring facility, and proceeds from the issuance of common stock.Cash provided by financing activities was $1,146,046 for 2009.The increase in cash provided by financing activities was due to proceeds from the issuance of common stock of $1,507,385, offset by net payments on our bank lines of credit of $361,339. Financing activities during 2008 consisted primarily of our net borrowing under our existing asset-based credit facility, proceeds from the issuance of common stock and financing provided by a capital lease.Cash provided by financing activities was $672,406 for 2008.The increase in cash provided by financing activities was due to proceeds from the issuance of common stock of $1,415,000 (net of $30,930 in offering costs), offset by net payments on our bank lines of credit of $710,022 and payments on a capital lease of $1,642. Between October 20, 2008 and January 31, 2009, we entered into Subscription Agreements (the “Subscription Agreements”) with various high net worth individuals and trusts (collectively, the “Investors”) pursuant to which we agreed to sell an aggregate of 30,147,698 shares of our common stock, par value $0.001 per share, at $0.05 per share for aggregate proceeds to us of $1,507,384.90 (the “Financing”).The Financing closed on February 5, 2009.We used the proceeds received for general working capital purposes and strategic initiatives. In April 2008, we completed a private placement transaction with trusts and other high net worth individuals.Pursuant to subscription agreements with these investors, we sold 7,075,000 shares of common stock, at $0.20 per share.After commissions and expenses, we received net proceeds of approximately $1.38 million in the private placement. We believe that our cash flows from operations and borrowings available to us under our new senior secured credit facility, the availability of purchase order financing and our continuing cost containment measures will be adequate to meet our liquidity needs and capital expenditure requirements for at least the next 12 months. Our ability to access these sources of liquidity may be negatively impacted by a decrease in demand for our products and the requirement that we meet certain borrowing conditions under our senior secured credit facility, as well as the other factors described in Risk Factors. Credit Facilities On September 15, 2006 we entered into a new factoring agreement with Wells Fargo Century, Inc., dba Wells Fargo Trade Capital, Inc. (“WFTC”), whereby we assigned certain of our accounts receivables with full recourse.On November 21, 2006, we entered into an amendment to this factoring agreement.This facility allowed us to borrow the lesser of (a) $2,500,000 or (b) the sum of: (i) seventy-five percent(75%) of the net amount of our Eligible Receivables and (ii) 40% of the value of our Eligible Inventory (which amount shall not exceed the lesser of $750,000 and the net amount of our Eligible Receivables) (as such terms are defined in the factoring agreement).This credit facility did not contain any financial covenants.All of our assets secured amounts borrowed under the terms of this agreement.Interest on outstanding balances accrued at the prime rate announced from time to time by Wells Fargo Bank N.A. (or such other bank as WFTC selected in its discretion) as its “prime” or base rate for commercial loans and the agreement had an initial term of 24 months.On November 30, 2008 we entered into another amendment to this factoring agreement whereby our interest rate was increased to Prime plus 2%.This facility was paid off and replaced in December 2009. 22 On December 7, 2009 the Company entered into a new factoring agreement with FCC, LLC, dba First Capital Western Region, LLC (“FCC”), whereby it assigns certain of its accounts receivables without recourse and other accounts receivable with recourse.FCC, based on its internal credit policies, determines which accounts receivable it will accept on a no recourse basis.This facility allows the Company to borrow the lesser of (a) $3,000,000 or (b) the sum of (i) the threshold for the net amount of eligible accounts receivable set forth in the agreement and (ii) the threshold for the value of eligible inventory set forth in the agreement, which amount shall not exceed the lesser of $1,500,000 or the net amount of eligible accounts receivable.All of the Company’s assets secure amounts borrowed under the terms of this agreement.Interest on outstanding balances based on accounts receivable accrues at LIBOR plus 7.5% and interest on outstanding balances based on inventory accrues at LIBOR plus 8.5%.This agreement has an initial term of thirty-six (36) months. In July 2008 we entered into a Master Agreement with EPK Financial Corporation (“EPK”) whereby we financed purchase orders for three customers’ special promotions. Off Balance Sheet Arrangements At December 31, 2009, we did not have any relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance, variable interest or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes.As such, we are not exposed to any financing, liquidity, market or credit risk that could arise if we had engaged in such relationships. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 23 Item 8. Financial Statements and Supplementary Data. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Audited Financial Statements: Report of Independent Registered Public Accounting Firm 25 Consolidated Balance Sheets at December 31, 2009 and December 31, 2008 26 Consolidated Statements of Operations for each of the Twelve Months Ended December 31, 2009, and December 31, 2008 27 Consolidated Statements of Cash Flows for the Twelve Months Ended December 31, 2009, and December 31, 2008 28 Consolidated Statements of Changes in Stockholders’ Equity from December 31, 2007 to December 31, 2009 29 Notes to the Consolidated Financial Statements 30 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Ironclad Performance Wear Corporation 2201 Park Place, Ste. 101 El Segundo, California 90245 As successor by merger, effective October 1, 2009, to the registered public accounting firm Rotenberg & Co., LLP, we have audited the accompanying consolidated balance sheets of Ironclad Performance Wear Corporation as of December 31, 2009 and 2008, and the related consolidated statements of operations, cash flows, and changes in stockholders' equity for each of the years in the two-year period ended December 31, 2009. Ironclad Performance Wear Corporation’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Ironclad Performance Wear Corporation as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ EFT Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York March 10, 2010 25 IRONCLAD PERFORMANCE WEAR CORPORATION CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2 ASSETS December 31, December 31, CURRENT ASSETS Cash and equivalents $ $ Accounts receivable net of allowance for doubtful accounts of $114,000 and $60,000 Due from factor - Inventory, net of reserve for obsolete inventory of $132,000 and $112,000 Deposits on inventory Prepaid and other Total Current Assets PROPERTY AND EQUIPMENT Computer equipment and software Vehicle Furniture and equipment Leasehold improvements Less: accumulated depreciation Total Property and equipment, net OTHER ASSETS Trademarks and patents, net of accumulated amortization of $19,008 and $14,073 Deposits and other Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Bank lines of credit Total current liabilities Fair value of warrant liability Total Liabilities STOCKHOLDERS’ EQUITY Common stock, $0.001 par value per share,172,744,750 shares authorized, 72,951,185 and 42,803,487 shares issued and outstanding Capital in Excess of Par Value Accumulated deficit Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Consolidated Financial Statements. 26 IRONCLAD PERFORMANCE WEAR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, 2009 and 2008 REVENUES Net sales $ $ COST OF SALES Cost of sales GROSS PROFIT EXPENSES General and administrative Sales and marketing Research and development Purchasing, warehousing and distribution Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME/(EXPENSE) Interest expense ) ) Interest income Unrealized gain (loss) on financing activities ) ) Loss on disposition of equipment ) - Other income (expense), net ) ) Total other income (expense) ) ) NET LOSS BEFORE BENEFIT FROM (PROVISIONFOR) INCOME TAXES ) ) Benefit from (provision for) income taxes ) NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE COMMON SHARE See Notes to Consolidated Financial Statements. 27 IRONCLAD PERFORMANCE WEAR CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2009 and 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss attributable to common shareholders $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Allowance for bad debts Inventory reserve Depreciation Amortization Warrants issued as financing cost - Loss on disposition of equipment - Change in fair value of warrant liability ) Non-cash compensation: Common stock issued for services - Options issued for services - Stock option expense Changes in operating assets and liabilities: Receivables Inventory ) ) Deposits on inventory ) ) Prepaid and other ) Accounts payable and accrued expenses ) ) Net cash flows used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Property and equipment purchased ) ) Investment in trademarks and patents ) ) Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net (payments) proceeds from bank lines of credit ) ) Proceeds from issuance of common stock Offering costs - ) Payments on capital leases - ) Net cash flows provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS END OF PERIOD $ $ SUPPLEMENTAL SCHEDULE OF CASH FLOW INFORMATION: Cash (paid) received during the year for: Payment to extinguish bank line of credit with Wells Fargo Trade Credit $ $ - Proceeds from new bank line of credit with First Capital Western Region - Interest paid in cash ) ) Income taxes paid ) ) Income tax refund - See Notes to Consolidated Financial Statements. 28 IRONCLAD PERFORMANCE WEAR CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY For the Years Ended December 31, 2009 and 2008 Common Stock Shares Issued and Outstanding Par Value Capital in Excess of Par Value Accumulated Deficit Total Stockholders’ Equity Balance at December 31, 2007 $ $ $ ) $ Common stock issued for cash - Offering costs - - ) - ) Common stock issued for services - Stock option expense - - - Net loss - - - ) ) Balance at December 31, 2008 ) Common stock issued for cash - Stock option expense - - - Net loss - - - ) ) Balance at December 31, 2009 $ $ $ ) $ See Notes to Consolidated Financial Statements 29 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Description of Business. The Company was incorporated in Nevada on May 26, 2004 and engages in the business of design and manufacture of branded performance work wear including task-specific gloves and performance apparel designed to significantly improve the wearer’s ability to safely, efficiently and comfortably perform general to highly specific job functions.Its customers are primarily hardware, lumber retailers, “Big Box” home centers, industrial distributors and sporting goods retailers.The Company has received five patents and has four patents pending for design and technological innovations incorporated in its performance work gloves.The Company has 54 registered U.S. trademarks, 11 common law U.S. trademarks, 12 registered international trademarks and 1 pending international trademark.The Company introduced its line of specialty work apparel in the fourth quarter of 2005.The apparel is engineered to keep the wearer dry and cool under extreme work conditions. 2. Accounting Policies. Basis of Consolidation The consolidated financial statements include the accounts of Ironclad Performance Corporation, an inactive parent company, and its wholly owned subsidiary Ironclad California.All significant inter-company transactions have been eliminated in consolidation. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less when purchased to be cash equivalents.The Company places its cash with high credit quality institutions.The Federal Deposit Insurance Company (FDIC) insures cash amount at each institution for up to $250,000.From time to time, the Company maintains cash in excess of the FDIC limit. Accounts Receivable The Company factors its trade receivables pursuant to a factoring agreement with a financial institution.Prior to December 7, 2009 all trade receivables were factored with recourse.On December 7, 2009 the Company entered into a new factoring agreement whereby it assigns certain of its trade receivables with recourse and other trade receivables without recourse.The financing institution, based on its internal credit policies, determines which trade receivables it will accept without recourse.Trade receivables with recourse are carried at the original invoice amount less an estimate made for doubtful accounts.The allowance for doubtful accounts is based on management’s regular evaluation of individual customer’s receivables and consideration of a customer’s financial condition and credit history.Trade receivables are written off when deemed uncollectible.Recoveries of trade receivables previously written off are recorded when received.Interest is not charged on past due accounts. Inventory Inventory is stated at the lower of average cost (which approximates first in, first out) or market and consists primarily of finished goods.The Company regularly reviews its inventory quantities on hand and records a provision for excess and obsolete inventory based primarily on management’s estimated forecast of product demand and production requirements. Property and Equipment Property and equipment are recorded at cost less accumulated depreciation.Depreciation is recorded using the straight-line method over the estimated useful lives of the related assets, which range from three to seven years.Leasehold improvements are depreciated over fifteen years or the lease term, whichever is shorter.Maintenance and repairs are charged to expense as incurred. 30 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Trademarks The costs incurred to acquire trademarks, which are active and relate to products with a definite life cycle, are amortized over the estimated useful life of fifteen years.Trademarks, which are active and relate to corporate identification, such as logos, are not amortized.Pending trademarks are capitalized and reviewed monthly for active status. Long-Lived Asset Impairment The Company periodically evaluates whether events and circumstances have occurred that indicate the remaining estimated useful life of long-lived assets may warrant revision or that the remaining balance may not be recoverable.When factors indicate that the asset should be evaluated for possible impairment, the Company uses an estimate of the undiscounted net cash flows over the remaining life of the asset in measuring whether the asset is recoverable.Based upon the anticipated future income and cash flow from operations and other factors, relevant in the opinion of the Company’s management, there has been no impairment. Operating Segment Reporting As previously discussed, the Company has two product lines, “gloves” and “apparel,” both of which have similar characteristics.They each provide functional protection and comfort to workers in the form of workwear for various parts of the body; their production processes are similar; they are both sold to the same type of class of customers, typically on the same purchase order; and they are warehoused and distributed from the same warehouse facility.In addition, the “apparel” segment currently comprises less than 10% of the Company’s revenues.The Company believes that the aggregation criteria of FASB ASC 280-10 applies and will accordingly aggregate these two segments. Revenue Recognition A customer is obligated to pay for products sold to it within a specified number of days from the date that title to the products is transferred to the customer.The Company’s standard terms are typically net 30 days from the transfer of title to the products to the customer.The Company typically collects payment from a customer within 30 to 45 days from the transfer of title to the products to a customer.Transfer of title occurs and risk of ownership passes to a customer at the time of shipment or delivery, depending on the terms of the agreement with a particular customer.The sale price of the Company’s products is substantially fixed or determinable at the date of sale based on purchase orders generated by a customer and accepted by the Company.A customer’s obligation to pay the Company for products sold to it is not contingent upon the resale of those products.The Company recognizes revenues when products are delivered to customers. Revenue Disclosures The Company’s revenues are derived from the sale of our core line of task specific work gloves plus our line of workwear apparel products, available to all of our customers, both domestically and internationally.Below is a table outlining this breakdown for the comparative periods: Twelve Months Ended December 31, 2009 Twelve Months Ended December 31, 2008 Net Sales Gloves Apparel Total Gloves Apparel Total Domestic $ International Total $ 31 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Cost of Goods Sold Cost of goods sold includes all of the costs associated with producing the product by independent, third party factories (FOB costs), plus the costs of transporting, inspecting and delivering the product to our distribution warehouse in California (landed costs).Landed costs consist primarily of ocean/air freight, transport insurance, import duties, administrative charges and local trucking charges from the port to our warehouse.Cost of goods sold for the years ended December 31, 2009 and 2008 were $8,434,214 and $7,383,508, respectively. Purchasing, warehousing and distribution costs are reported in operating expenses on the line item entitled “Purchasing, warehousing and distribution” and, for the years ending December 31, 2009 and 2008 were $595,279 and $758,970, respectively.These costs were comprised of salaries and benefits of approximately $219,000 and $226,000; office expenses of approximately $13,000 and $25,000; travel and lodging of approximately $8,000 and $18,000; and warehouse operations of approximately $355,000 and $490,000, respectively. Product Returns, Allowances and Adjustments Product returns, allowances and adjustments is a broad term that encompasses a number of offsets to gross sales.Included herein are warranty returns of defective products, returns of saleable products and accounting adjustments. Warranty Returns - the Company has a warranty policy that covers defects in workmanship.It allows customers to return damaged or defective products to us following a customary return merchandise authorization process.Warranty returns for the years ending December 31, 2009 and 2008 were approximately $101,000 or 0.7% and $138,000 or 1.0%, respectively. Saleable Product Returns - the Company may allow from time to time, depending on the customer and existing circumstances, stock adjustment returns, whereby the customer is given the opportunity to ‘trade out’ of a style of product that does not sell well in their territory, usually in exchange for another product, again following the customary return merchandise authorization process.In addition we may allow from time to time other saleable product returns from customers for other business reasons, for example, in settlement of an outstanding accounts receivable, from a discontinued distributor customer or other customer service purpose.Saleable product returns for the years ending December 31, 2009 and 2008 were approximately $541,000 or 3.7 % and $583,000 or 4.4%, respectively.Included in saleable product returns for the year ended December 31, 2009 were two large, unique and non-recurring returns.In one instance the Company “took back” inventory from a customer who had lost it’s customer for the product as a means of recovering its value for approximately $251,000.In the second instance a long-time hardware distributor customer whose marketplace suffered significant set-backs during the recent recession, found itself unable to sell, and pay for inventory in its possession.The Company agreed to allow it to return approximately $67,000 of this product.These two returns account for approximately $318,000 or 2.1% of the year to date total. Accounting Adjustments - these adjustments include pricing and shipping corrections and periodic adjustments to the product returns reserve.Pricing and shipping corrections for the years ending December 31, 2009 and 2008 were approximately $81,000 or 0.5% and $78,000 or 0.6%, respectively.Adjustments to the product returns reserve for the years ending December 31, 2009 and 2008 were approximately $5,000 or 0.0% and ($63,000) or (0.5%), respectively. For warranty returns the Company utilizes actual historical return rates to determine the allowance for returns in each period.For saleable product returns the Company also utilizes actual historical return rates, adjusted for large, non-recurring occurrences.The Company does not accrue for pricing and shipping corrections as they are unpredictable and generally de minimis.Gross sales are reduced by estimated returns.We record a corresponding accrual for the estimated liability associated with the estimated returns which is based on the historical gross sales of the products corresponding to the estimated returns.This accrual is offset each period by actual product returns. 32 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Reserve for Warranty Returns Reserve Balance 12/31/07 $ Payments Recorded During the Period ) ) Adjustment to Reserve for Pre-existing Liabilities ) Accrual for New Liabilities During the Reporting Period Reserve Balance 12/31/08 Payments Recorded During the Period ) ) Adjustment to Reserve for Pre-existing Liabilities Accrual for New Liabilities During the Reporting Period Reserve Balance 12/31/09 $ Advertising and Marketing Advertising and marketing costs are expensed as incurred.Advertising expenses for the years ended December 31, 2009 and 2008 were $597,662 and $875,751, respectively. Shipping and Handling Costs Freight billed to customers is recorded as sales revenue and the related freight costs as cost of sales. Customer Concentrations Three customers accounted for approximately $7,666,000 or 56% of net sales for year ended December 31, 2009 and one customer accounted for approximately $2,459,000 or 21% of net sales for year ended December 31, 2008.No other customer accounted for more than 10% of net sales. Supplier Concentrations Two suppliers, which are located overseas, accounted for approximately 83% of total purchases during the year ended December 31, 2009 and 73% of total purchases during the year ended December 31, 2008. Loss Per Share The Company utilizes FASB ASC 260, “Earnings per Share.”Basic loss per share is computed by dividing loss available to common shareholders by the weighted-average number of common shares outstanding.Diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.Common equivalent shares are excluded from the computation if their effect is anti-dilutive. The following potential common shares have been excluded from the computation of diluted net loss per share for the periods presented because the effect would have been anti-dilutive: 33 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Year Ended December 31, Options outstanding under the Company’s stock option plans Common Stock Warrants Income Taxes The Company adopted the provisions of FASB ASC 740-10, formerly FIN 48, effective January 1, 2007.The implementation of FASB ASC 740-10 has not caused the Company to recognize any changes in its identified tax positions. Interest and penalties associated with unrecognized tax benefits would be classified as additional income taxes in the statement of operations. Income taxes are provided for the tax effects of the transactions reported in the financial statements and consist of taxes currently due plus deferred taxes related primarily to the difference between the basis of the allowance for doubtful accounts, accumulated depreciation and amortization, accrued payroll and net operating loss carryforwards for financial and income tax reporting.The deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Deferred tax assets and liabilities are reflected at income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled.As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes.If it is more likely than not that some portion or all of a deferred tax asset will not be realized, a valuation allowance is recognized. The significant components of the provision for income taxes for the years ended December31, 2009 and 2008 were $1,466 and ($1,466), respectively, for the current state provisions.There was no state deferred and federal tax provision.Due to its current net loss position, the Company has provided a valuation allowance in full on its net deferred tax assets in accordance with FASB ASC 740 and in light of the uncertainty regarding ultimate realization of the net deferred tax assets. By statute, tax years ending in December 31, 2008 through 2006 remain open to examination by the major taxing jurisdictions to which the Company is subject. Use of Estimates The preparation of financial statements requires management to make a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities. Actual results could differ from those estimates.Significant estimates and assumptions made by management are used for, but not limited to, the allowance for doubtful accounts, inventory obsolescence, allowance for returns and the estimated useful lives of long-lived assets. 34 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Valuation of Derivative Instruments FASB ASC 815-10 “Accounting for Derivative Instruments and Hedging Activities” requires that embedded derivative instruments be bifurcated and assessed, along with free-standing derivative instruments such as warrants, on their issuance to determine whether they should be considered a derivative liability and measured at their fair value for accounting purposes.In determining the appropriate fair value, the Company uses the Black-Scholes-Merton Option Pricing Formula (the “Black Scholes Model”).At each period end, or when circumstances indicate that the Company reevaluate the accounting for the derivative liability, derivative liabilities are adjusted to reflect changes in fair value, with any increase or decrease in the fair value being recorded in results of operations as Adjustments to Fair Value of Derivatives. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In December 2007, the FASB issued FASB ASC 810-10-65 (prior authoritative literature: FASB Statement 160, “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51”).FASB ASC 810-10-65 establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.FASB ASC 810-10-65 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008.We adopted FASB ASC 810-10-65 and determined that it has no effect on our consolidated financial statements. In March 2008, the FASB issued FASB ASC 815-10 (prior authoritative literature: FASB Statement 161, “Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133”).FASB ASC 815-10 requires enhanced disclosures about an entity’s derivative and hedging activities.FASB ASC 815-10 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008 with early application encouraged. We adopted FASB ASC 815-10 and determined that it has no effect on our consolidated financial statements. In May 2008, the FASB issued FASB ASC 944 (prior authoritative literature: FASB Statement 163, “Accounting for Financial Guarantee Insurance Contracts—an interpretation of FASB Statement No. 60”). FASB ASC 944 interprets Statement 60 and amends existing accounting pronouncements to clarify their application to the financial guarantee insurance contracts included within the scope of that Statement.FASB ASC 944 is effective for financial statements issued for fiscal years beginning after December 15, 2008, and all interim periods within those fiscal years.We adopted FASB ASC 944 and determined that it has no effect on our consolidated financial statements. In June 2009, the FASB issued FASB ASC 860-10-05 (prior authoritative literature: FASB Statement No. 166 “Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140”).FASB ASC 860-10-05 improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. FASB ASC 860-10-05 is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. As such, the Company is required to adopt this standard in 2010.We are evaluating the impact the adoption of FASB ASC 860-10-05 will have on our consolidated financial statements. 35 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) In June 2009, the FASB issued FASB ASC 810-10-05 (prior authoritative literature: FASB Statement No. 167 “Amendments to FASB Interpretation No. 46(R)”). FASB ASC 810-10-05 improves financial reporting by enterprises involved with variable interest entities to address (1) the effects on certain provisions of prior authoritative literature FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities”, as a result of the elimination of the qualifying special-purpose entity concept in prior authoritative literature FASB ASC 860-10-05 and (2) constituent concerns about the application of certain key provisions of prior authoritative literature Interpretation 46(R), including those in which the accounting and disclosures under the Interpretation do not always provide timely and useful information about an enterprise’s involvement in a variable interest entity. FASB ASC 810-10-05 is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. As such, the Company is required to adopt this standard in 2010. We are evaluating the impact the adoption of FASB ASC 810-10-05 will have on our consolidated financial statements. In June 2009, the FASB issued FASB ASC 105-10 (prior authoritative literature: FASB Statement No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles”). FASB ASC 105-10 replaces SFAS 162 and establishes the FASB Accounting Standards Codification as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with GAAP.FASB ASC 105-10 is effective for financial statements issued for interim and annual periods ending after September 15, 2009.As such, the Company is required to adopt this standard in the current period.Adoption of FASB ASC 105-10 did not have a significant effect on the Company’s consolidated financial statements. 3. Inventory At December 31, 2009 and 2008 the Company had one class of inventory - finished goods. December 31, December 31, Finished Goods $ $ 36 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 4. Property and equipment Property and equipment consisted of the following: December 31, December 31, Computer hardware and software $ $ Vehicle Furniture and equipment Leasehold improvements Less accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for the years ended December 31, 2009 and 2008 was $82,978 and $93,675, respectively. 5. Trademarks Trademarks consisted of the following: December 31, December 31, Trademarks $ $ Less: Accumulated amortization ) ) Trademarks, net $ $ Trademarks consist of definite-lived trademarks of $81,182 and $71,982 and indefinite-lived trademarks of $39,553 and $36,403 at December 31, 2009 and 2008, respectively.All trademark costs have been generated by the Company, and consist of initial legal and filing fees. Amortization expense was $4,935 and $4,767 for the years ended December 31, 2009 and 2008, respectively.The Company expects to amortize $5,470 in each of the next five years. 37 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 6. Accounts payable and accrued expenses Accounts payable and accrued expenses consisted of the following at December 31, 2009 and 2008: December 31, 2009 December 31, 2008 Accounts payable $ $ Accrued inventory Accrued rebates and co-op Accrued bonus - Accrued warranty reserve Accrued expenses – other Total accounts payable and accrued expenses $ $ 7. Bank Lines of Credit Factoring Agreement On September 15, 2006 the Company entered into a factoring agreement with Wells Fargo Century, Inc., dba Wells Fargo Trade Capital Services, Inc. (“WFTC”), whereby it assigned certain of its accounts receivables with full recourse.On November 21, 2006, the Company entered into an amendment to this factoring agreement.This facility allowed the Company to borrow the lesser of (a) $2,500,000 or (b) the sum of (i) seventy-five percent (75%) of the net amount of eligible accounts receivable and (ii) 40% of the value of eligible inventory, which amount shall not exceed the lesser of $750,000 and the net amount of eligible accounts receivable.All of the Company’s assets secured amounts borrowed under the terms of this agreement.Interest on outstanding balances accrued at the prime rate announced from time to time by Wells Fargo Bank N.A. (or such other bank as WFTC selected in its discretion) as its “prime” or base rate for commercial loans and the agreement had an initial term of twenty-four (24) months.On November 30, 2008, the Company entered into an amendment to this factoring agreement under the same terms except for an increase in the lending rate to Prime plus 2%. This facility was paid off and replaced in December 2009. On December 7, 2009 the Company entered into a new factoring agreement with FCC, LLC, dba First Capital Western Region, LLC (“FCC”), whereby it assigns certain of its accounts receivables without recourse and other accounts receivable with recourse.FCC, based on its internal credit policies, determines which accounts receivable it will accept without recourse.This facility allows the Company to borrow the lesser of (a) $3,000,000 or (b) the sum of (i) the threshold for the net amount of total eligible accounts receivable set forth in the agreement, with and without recourse, and (ii) the threshold for the value of eligible inventory set forth in the agreement, which amount shall not exceed the lesser of $1,500,000 or the net amount of eligible accounts receivable.All of the Company’s assets secure amounts borrowed under the terms of this agreement.Interest on outstanding balances based on accounts receivable accrues at LIBOR plus 7.5% and interest on outstanding balances based on inventory accrues at LIBOR plus 8.5%.This agreement has an initial term of thirty-six (36) months. As of December 31, 2009, the total amount due to FCC was $1,237,961 offset by $320,169 due from factor.As of December 31, 2008, the total amount due to WFTC was $1,599,300. 38 IRONCLAD PERFORMANCE WEAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) On July 25, 2008 the Company entered into a Master Agreement with EPK Financial Corporation (“EPK”) whereby the Company would finance purchase orders for three customer’s special promotions.In conjunction with this agreement an intercreditor agreement was executed between the Company, WFTC and EPK whereby WFTC would waive its security interest in the inventory purchased under the EPK financed purchase orders and, when the Company presented the sales invoices from these three customers for this promotional inventory, WFTC would accept these sales as collateral and remit the eligible funds first to EPK for approved principal, interest and fees, and then to the Company.As of December 31, 2009 and 2008, all of these EPK financed purchase orders totaling approximately $987,000 have been paid and cleared. 8. Equity transactions Common Stock In April 2008, the Company completed a private placement transaction with institutional investors and other high net worth individuals.Pursuant to its subscription agreements with these investors, the Company sold 7,075,000 shares of common stock, at $0.20 per share.After commissions and expenses, the Company received net proceeds of approximately $1.38 million in the private placement. In December 2008, the Company issued 338,983 shares of common stock to an investment banking firm in exchange for services.The services were valued at $70,000 and were based on a current market valuation of $0.2065 per common share. In February 2009, the Company completed a private placement transaction with institutional investors and other high net worth individuals.Pursuant to its subscription agreements with these investors, the Company sold 30,147,698 shares of common stock, at $0.05 per share.The Company received net proceeds of approximately $1.51 million in the private placement. Warrant Activity A summary of warrant activity is as follows: Number of Shares Weighted Average Exercise Price Warrants outstanding at December 31, 2007 $ Warrants issued - $
